Title: To Benjamin Franklin from ——— de Nanteuville, [c. 8 September 1781]
From: Nanteuville, —— de
To: Franklin, Benjamin


Monsieur
[c. September 8, 1781]
Jay l’honneur de vous prevenire que lameriquin chez qui etoit le jeune negre que vous avez depuis plusieurs jours, chez vous, le faits cherché, et que toutes la marechausé est chargé de lareté, tachez de ne pas le laissez sortire de chez vous que la dite personnes ne soit party pour sans retourné ils doit partire incessamment ils le Seroit mais ils Compt retrouvé son neigre au paravant, jay lhonneur destre monsieur votre tres heumble et obeissant serviteur
DE NANTEUVILLE
 
Addressed: à Monsieur / Monsieur de frankielin / maison de monsieur de / chaumont / à passÿ / pres paris
Notation: De Nantenville
